915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David LIENHART, Plaintiff-Appellant,v.William SEABOLD, Tim Barnes, Lana Conger, Harold Radford,Tom Stewart, Defendants-Appellees.
No. 90-5388.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1990.

Before BOYCE F. MARTIN, Jr., RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
David Lienhart requests the appointment of counsel on appeal from the sua sponte dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Lienhart alleged that he was wrongfully convicted of prison disciplinary offenses when he was, in fact, assaulted by corrections officials.  Upon consideration, we conclude that the dismissal was proper.


3
Generally, a complaint may be dismissed as frivolous pursuant to Sec. 1915(d) "where it lacks an arguable basis either in law or in fact."   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Here, disciplinary records submitted to the court reflect that plaintiff was accorded due process.  Thus, plaintiff's claims are without basis.


4
Accordingly, the request for the appointment of counsel is denied.  The judgment of the district court is affirmed for the reasons stated in its memorandum entered February 9, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.